Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

 See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of Patent No. 10961842.
Claims 1, 6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 11 and 12 of Patent No.10669839.
Claims 1, 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 51 of Patent No. 8949029.

Claims 1, 2, 3, 4, 5, 6, 9, 11, 13, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 19, 20, 21, 22, 23, 24, 32 and 33 of Patent No.10253619.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims represents narrow version of re-arrangement of the claimed limitations of Patents No 10961842, 10669839, 10256619 and 8949029.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Analysis — 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the Step 2A- Prong One analysis, the claims 1, and 9 comprise the abstract ideas. In the Step 2B, Prong 1, the limitation of claims 1: “...measured concentrations and type of tracer material data from samples; samples having been collected from the production flow at a location downstream of the tracer sources at known sampling times after inducing a transient in the production rate thereby changing the local exposure times of the tracer sources to the fluid to create a tracer transient”, “inducing a transient in the production rate thereby changing the local exposure times of  the tracer sources to the fluid to create a tracer transient;

collecting samples at a location downstream of the tracer sources after inducing the transient.” which is sufficient to amount to significantly more than the judicial exception, because it does not represent well-understood, routinely used and conventional steps/activity in relevant art (in accordance with Berkeimer Memo).
The claims 1, 6 and 9 are deemed patent eligible under 35 USC 101.

Claims 2-5, 7, 8, and 10-17 are dependent claims of claims 1, 6 and 9 and are also patent eligible under 35 USC 101.The claims 1-17 are deemed as being patent eligible. 

1)  Examiner note regarding the prior art of the record:
Regarding Claims 1, 6 and 9:
Regarding Claim 1, Ibrahim (U.S.Pub.2005/0252286) discloses a method of estimating an influx profile (para [0051] and [0053]) for at least one well fluid to a producing petroleum well with two or more influx zones or influx locations to
    a production flow (Fig.1,16a, 16b, 16c); 
wherein the well comprises tracer source (para[0054]); 
    analyzed concentrations and type of tracer material data from samples (Fig. 4, para [0056], [0065]-[0067]);  production rate thereby changing the local exposure times of the tracer sources to the fluid to create a tracer transient (para [0054]), but lbrahim does not disclose the production flow at a location downstream of the tracer sources at known sampling times after inducing a transient in the production rate thereby changing the local exposure times of the tracer sources to the fluid to create a tracer transient.
Stegemeier (U.S. Pub.2003/0056952) discloses wherein the well comprises tracer sources with distinct tracer materials in known levels of the well, at least one of said tracer sources (Figs. 9A-9J, para [0083], where multiple tracer material reservoir to multiple locations. The tracer material injected may be a single component, multiple components, or a complex formulation).

Cooper (U.S.Pub.20110257887) disclose the well comprises tracer sources with distinct tracer materials in known levels of the well, at least one of said tracer
sources arranged downstream and exposed to the fluids in at least one of said influx zones (para [0010], [0025], [0026], [0031] “Tracer materials may be provided at locations distributed within such a well or at locations within the formation and close to the wellbore.......released into the flow”; [0032]: “Placing tracer at a subterranean
location ... until it is eventually released into the flow”; [0033]: “tracer may be ... placed in the wellbore ... and released into the flow’; [0034]: “that tracer could be delivered to a subterranean location ... through a pipe ... running through the structure of the well’; [0039]: “apparatus for dispensing tracer could be put in place at a fixed location below ground’. Examiner’s note (EN): Much of the disclosure discusses tracer sources. Regarding influx zones [0062], [0072], [0075], and Fig. 4 show and discuss “packers” separating the zones and “successive sections” (zones). Regarding “unique”: [0025]: e.g. “Different members of a set of tracers may be provided ... identification of tracer identifies the location or group of locations from which the detected tracer.......identify different tracers........\dentification of tracer serving to identify both a well and allocation’; [0070]: “each section of the lateral is associated with a different tracer’); and
       wherein each said tracer sources has release rate to said well fluid (para [0039], where release each tracer at a known rate into the passing flow); providing measured concentrations (para [0025]) and type of tracer material data (para [0025], [0044], [0055], [0068], [0071], [0073]) from after inducing a transient in the production rate (para [0036]: “By using different tracers at different locations within the well bore, the detection of tracer can indicate the part of the well where water penetration is taking place. This is useful in the context of a complex well with control valves which can be used to regulate (for instance to shut off) flow’);
    samples having been collected from the production flow at a location downstream of the tracer sources at known sampling times (para [0011], [0019] “Automated sampling has the benefit that it can provide samples taken at regular intervals.......repeated automatic sampling”), with distinct tracer materials in known levels of the well, at least one of said tracer sources arranged at or downstream and exposed to the fluids in at least one of said influx zones (para [0036] : “By using different tracers at different locations within the well bore, the detection of tracer can indicate the part of the well where water penetration is taking place. This is useful in the context of a complex well with control valves which can be used to regulate (for instance to shut off) flow), e.g., Cooper disclose the inducing a transient\n the production rate, but does not disclose the changing the local exposure times of the tracer sources to the fluid to create a tracer transient by local accumulation of the tracer materials.

Also, Cooper disclose based on said concentrations and type (para [0036], [0037], [0066]) estimating an influx profile for at least one well fluid to a producing petroleum well with two or more influx zones or influx locations to a production flow (para [0036]: “By using different tracers at different locations within the well bore, the detection of tracer can indicate the part of the well where water penetration is taking place. This is useful in the context of a complex well with control valves which can be used to regulate (for instance to shut off) flow).
The similar limitations comprises the claim 6 and 9.

Regarding Claims 1, 6 and 9:
The closest prior art, indicated above either singularly or in combination, fail to anticipate or render obvious all the steps in combination:
“the production flow at a location downstream of the tracer sources at known sampling times after inducing a transient in the production rate thereby changing the local exposure times of the tracer sources to the fluid to create a tracer transient;
 and based on the analyses concentrations and type of tracer materials in the samples as a function of the sampling times.” 
Claims 2-5, 7-8 and 10-17 are not rejected under 102/103 rejection as being dependent from an base claims 1, 6 and 9.
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862